 

Exhibit 10.1(a)

 

AVNET, INC.

STANDARD TERMS AND CONDITIONS FOR
NONQUALIFIED STOCK OPTIONS

These Standard Terms and Conditions for Nonqualified Stock Options (the
“Standard Terms and Conditions”) apply to any Options granted under the Avnet,
Inc. 2013 Stock Compensation and Incentive Plan (the “Plan”) that are identified
as nonqualified stock options and evidenced by a Term Sheet or an action of the
Administrator that refers to these Standard Terms and Conditions.

1.



TERMS OF OPTION

Avnet, Inc. (“Avnet” or the “Company”) has granted to the Participant named in
the attached Term Sheet a nonqualified stock option (the “Option”) to purchase
up to the number of shares of Avnet's common stock (the “Stock”) set forth in
the Term Sheet, at the purchase price per share and upon the other terms and
subject to the conditions set forth in the Term Sheet, these Standard Terms and
Conditions, and the Plan.  For purposes of these Standard Terms and Conditions
and the Term Sheet, the “Company” refers to Avnet and its Subsidiaries.

2.



NON-QUALIFIED STOCK OPTION

The Option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

3.



EXERCISE OF OPTION

The Option shall not be exercisable as of the grant date set forth in the Term
Sheet (the “Grant Date”).   After the Grant Date, the Option shall be
exercisable only to the extent that it becomes vested in accordance with the
vesting schedule set forth in the Term Sheet, subject to termination or
acceleration as provided in these Standard Terms and Conditions and the
Plan.  If the Participant’s employment with the Company terminates, the Option
shall cease to be exercisable, except to the extent set forth in Section 4,
below. 

The vesting period and/or exercisability of an Option may be adjusted by the
Administrator to reflect the decreased level of employment during any period in
which the Participant is on an approved leave of absence or is employed on a
less than full time basis, provided that the Administrator may take into
consideration any accounting consequences to the Company. 

To exercise the Option (or any part thereof), the Participant shall provide
notice to Avnet, in a form approved by Avnet, specifying the number of whole
shares of Stock Participant wishes to purchase, and shall pay the Exercise Price
for such shares.

The exercise price of the Option (the “Exercise Price”) is set forth in the Term
Sheet.  The Exercise Price and/or any required tax withholding may be paid in
cash or by certified or cashiers' check, by “cashless” exercise methods such as
direct share withholding, or by such other method (including transfer of Stock
previously owned by the Participant, or broker-assisted Regulation T
simultaneous exercise and sale), as the Administrator permits in its sole
discretion. Fractional shares may not be exercised. 



 

 

 

--------------------------------------------------------------------------------

 

 

 

Shares of Stock will be issued as soon as practical after exercise; provided,
however, that Avnet shall not be obligated to deliver shares of Stock if (a) the
Participant has not satisfied all applicable tax withholding obligations, (b)
the Stock is not properly registered or subject to an applicable exemption
therefrom, (c) the Stock is not listed on the stock exchanges on which Avnet's
Stock is otherwise listed, or (d) Avnet determines that the exercisability of
the Option or the delivery of shares hereunder would violate any federal or
state securities or other applicable laws.  The Option may be rescinded if
necessary to ensure compliance with federal, state or other applicable
laws.  The Participant shall not acquire or have any rights as a shareholder of
Avnet until shares of Stock issuable upon exercise of the Option are actually
issued and delivered to the Participant in accordance herewith.

4.



EXPIRATION OF OPTION

Except as provided in this Section 4, the Option shall expire and cease to be
exercisable as of the Expiration Date set forth in the Term Sheet. 

A.



If  the Participant’s employment or service with the Company terminates for any
reason other than death, disability, or Retirement (as defined below), the
Option shall immediately expire and cease to be exercisable. 

B.



If the Participant’s employment or service with the Company terminates by reason
of Retirement (as defined below), the Option shall continue to vest as set forth
in the Term Sheet and these Standard Terms and Conditions and, subject to the
special rules that apply in the event of death (as set forth in Paragraph D,
below), shall remain exercisable until the earlier of (i) the fifth anniversary
of the termination event or (ii) the Expiration Date (unless such Option shall
sooner be surrendered for termination or expire).  For purposes hereof, a
cessation of employment will be treated as a “Retirement” if (and only if) (a)
the cessation of employment occurs after (I) the Participant has attained at
least age 55 and been credited with at least five years of service with the
Company and (II) the combination of the Participant’s age plus years of service
is no less than 65; and (b) the Participant has signed a non-competition
agreement in a form acceptable to the Company. 

C.



If the Participant’s employment with or service to the Company terminates or
ceases by reason of disability (as determined by the Administrator in its sole
discretion), the Option shall remain exercisable only to the extent vested as of
such cessation of employment or service and shall cease to be exercisable upon
the earlier of (i) three months after the date of the termination event or
(ii) the Expiration Date (unless such Option shall sooner be surrendered for
termination or expire).  Unless the provisions of Section 4.B apply, the
provisions of this Section 4.C shall apply to a Participant who has not provided
services to the Company for twelve consecutive months due to long-term
disability leave.

D.



If the Participant’s employment or service with the Company terminates by reason
of death or the Participant dies within five years after Retirement from the
Company (as defined above), the Option shall be exercisable only to the extent
vested as of the date of death and shall cease to be exercisable upon the
earliest of (i) the first anniversary of the Participant’s death, (ii) the
Expiration Date, or (iii) the fifth anniversary of the Participant’s termination
date, as set forth in Paragraph B, above.    

 



--------------------------------------------------------------------------------

 

 

 

5.



RESTRICTIONS ON RESALES OF OPTION SHARES

The Company may impose such restrictions, conditions, and limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Stock issued as a result of the exercise of the Option, including (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by the Participant and other
optionholders, (c) requiring that you acknowledge and accept these Standard
Terms and Conditions and the Term Sheet, and (d) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.

6.



TAXES

The Participant acknowledges that the delivery of shares of Stock following
exercise of the Option will generally give rise to a withholding tax obligation,
and that the issuance of shares of Stock hereunder is conditioned on timely
satisfying such withholding obligation.  The Participant shall make arrangements
satisfactory to the Company for satisfying such withholding obligations.  The
Administrator, in its sole discretion, may allow the Participant to satisfy all
or part of such tax obligation through withholding of shares of Stock otherwise
issuable to the Participant; the Participant transferring to Avnet nonrestricted
shares of Stock previously owned by the Participant; and/or allowing the
Participant to engage in a broker-assisted Regulation T simultaneous exercise
and sale.  No provision of the Plan, the Term Sheet, or these Standard Terms and
Conditions shall be construed to transfer to the Company or any of its
affiliates any responsibility of the Participant to pay any income, employment,
excise, or other taxes attributable to the grant or exercise of the Option or
the disposition of the underlying shares.

7.



NON-TRANSFERABILITY OF OPTION

Except to the extent permitted by Section 4.D and this Section 7, the Option
shall be exercisable during the Participant's lifetime only by the
Participant.  The Option may not be sold, transferred, pledged, assigned,
exchanged, encumbered, or otherwise alienated or hypothecated, except (i) by
testamentary disposition by the Participant or the laws of descent and
distribution, or (ii) to the extent otherwise permitted by the Plan, if (and
only if) approved by the Administrator in its sole discretion.

8.



THE PLAN; DEFINED TERMS; ENTIRE AGREEMENT

In addition to these Standard Terms and Conditions, the Option shall be subject
to the terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference.  Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan, and the rules of construction set
forth in the Plan shall also apply to these Standard Terms and Conditions.

The Term Sheet, these Standard Terms and Conditions, and the Plan constitute the
entire understanding between the Participant and the Company regarding the
Option.  Any prior agreements, commitments, or negotiations concerning the
Option are superseded.

9.



LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to



--------------------------------------------------------------------------------

 

 

 

any shares of Stock allocated or reserved for the purpose of the Plan or subject
to the Term Sheet or these Standard Terms and Conditions, except as to such
shares of Stock, if any, that have been issued to such person upon exercise of
the Option or any part of it.  Nothing in the Plan, the Term Sheet, these
Standard Terms and Conditions, or any other instrument executed pursuant to the
Plan shall confer upon the Participant any right to continue in the Company's
employ or service or limit in any way the Company's right to terminate the
Participant's employment or service at any time and for any reason.  As this
grant was made in the absolute discretion of management and the Administrator,
receipt of these Options does not confer upon the Participant any right to
future awards or participation in any equity compensation program.

Neither the Award of this Option nor any shares of Stock issuable pursuant
thereto shall be included in compensation for purposes of determining the amount
payable to or on behalf of the Participant under any pension, savings,
retirement, life insurance, or other employee or director benefits arrangement
of the Company, unless otherwise determined by the plan sponsor.

10.



GENERAL

If any provision of these Standard Terms and Conditions is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of these Standard Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid, or
unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction, or
effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors, and assigns.

The Participant acknowledges that a copy of the Plan, the Plan prospectus, and
Avnet's most recent annual report to its shareholders has been delivered to the
Participant. 

The Plan, the Term Sheet, and these Standard Terms and Conditions shall be
governed, construed, interpreted, and administered solely in accordance with the
laws of the state of New York, without regard to principles of conflicts of law.

All questions arising under the Plan, the Term Sheet, and these Standard Terms
and Conditions shall be decided by the Administrator in its total and absolute
discretion.  It is expressly understood that the Administrator is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, the Term Sheet, and these Standard Terms and
Conditions; all such determinations shall be binding upon the Participant.





--------------------------------------------------------------------------------

 

 

 

Exhibit 10.1(b)

 

AVNET, INC.

2013 STOCK COMPENSATION AND INCENTIVE PLAN

STANDARD TERMS AND CONDITIONS FOR

PERFORMANCE STOCK UNITS

FISCAL 2016 - FISCAL 2018 PERFORMANCE PERIOD

 

These Standard Terms and Conditions for Performance Stock Units (the “Standard
Terms and Conditions”) apply to any Performance Stock Units granted under the
Avnet, Inc. 2013 Stock Compensation and Incentive Plan (the “Plan”) for the
Fiscal 2016 through Fiscal 2018 Performance Period (as defined below) that are
identified as performance stock units and evidenced by a Term Sheet or an action
of the Administrator that refers to these Standard Terms and Conditions. 

 

1.



TERMS OF PERFORMANCE STOCK UNITS

Avnet, Inc. (“Avnet” or the “Company”) has granted to the Participant named in
the attached Term Sheet performance stock units (the “Performance Stock Units”
or “PSUs”), subject to the conditions set forth in the Term Sheet, these
Standard Terms and Conditions, and the Plan.  For purposes of these Standard
Terms and Conditions and the Term Sheet, the “Company” refers to Avnet and its
subsidiaries.

2.



VESTING AND PERFORMANCE

The number of PSUs that become vested shall be determined based upon performance
over a 3-year performance cycle, beginning as of June 28, 2015, and ending on
June 30, 2018 (the “Performance Period”).  Except as set forth elsewhere in
these Standard Terms and Conditions, the vesting of the PSUs is subject to
(a) the Participant remaining continuously employed by, or in the service of,
the Company from the Grant Date through the last day of the 3-year Performance
Period (as described in Section 3, below), and (b) Avnet achieving the Annual
Relative Economic Profit Performance (“Annual Relative EP”) and Relative Total
Shareholder Return Performance (“Relative TSR”) goals set forth below.  For
purposes hereof:

·



“Annual Relative EP” means, with respect to each fiscal year in the Performance
Period, Avnet’s economic profit per dollar of average capital for such fiscal
year as compared to the economic profit per dollar of average capital of the
companies in the S&P SuperComposite Technology Distributors Index--Sub-Industry
Index, excluding Avnet (see Exhibit A) (the “Distributors Index”). 

·



“Economic profit” for a business means operating income after tax (assuming an
effective tax rate of 35%), less a capital charge of 10% on the amount of
capital invested in the business.  For purposes hereof, “operating income”
excludes certain items as determined by the Administrator, such as restructuring
charges, asset writedowns, impairments, and financial impacts of accounting,
tax, and regulatory changes, etc.

·



“Relative TSR” means the percentile rank (from 0%ile for the lowest to 100%ile
for the highest) of Avnet’s Total Shareholder Return compared to the individual
total shareholder return of each company in the S&P MidCap 400 Information
Technology Index, including Avnet, over the 3-year Performance Period (the
“Technology Index”).

·



“Total Shareholder Return” means, for each company in the Technology Index, the
percentage calculated using the following formula:

Average stock price at end of period – average stock price at start of period +
dividends



--------------------------------------------------------------------------------

 

 

 

Average stock price at start of period

A company’s average stock price at the start of the relevant period shall equal
its 30-trading day average immediately before and including the start day, and a
company’s average stock price at the end of the relevant period shall equal its
30-trading day average immediately before and including the end day of the
applicable period.

Performance Goals.  The number of PSUs that become vested under this award
(subject to satisfying the service conditions) shall equal the sum of (i) the
Annual Relative EP portion, plus (ii) the Relative TSR portion, each as
described below.

(i)Annual Relative EP Portion.  The Annual Relative EP portion equals one-third
of the annual Earned EP Percentage (described below) for each fiscal year,
multiplied by the Target Number of Shares set forth in the Term Sheet,
multiplied by 50%.  The calculation includes the following elements:

·



The annual Earned EP Percentage for each year shall be a percentage ranging from
0% to 200%, according to the following matrix:

 

 

 

 

 

 

Annual Relative EP

-10%

-5%

0%

+5%

+10%

Annual Earned EP Percentage

0%

50%

100%

150%

200%

 

·



If Avnet’s Annual Relative EP for a year is between two achievement levels set
forth in the table above, the annual Earned EP Percentage for the fiscal year
shall be determined by linear interpolation.

·



The Participant’s total Earned EP Percentage will be one-third of the annual
Earned EP Percentages for each fiscal year, as follows:

Total Earned EP Percentage =Fiscal 2016 Earned EP Percentage x 1/3 +
Fiscal 2017 Earned EP Percentage x 1/3 +
Fiscal 2018 Earned EP Percentage x 1/3

·



The Participant’s Annual Relative EP portion equals the Participant’s total
Earned EP Percentage times the Target Number of Shares times 50%.

(ii)Relative TSR Portion.  The Relative TSR Portion equals the Earned TSR
Percentage (described below) for the three-year Performance Period, multiplied
by the Target Number of Shares set forth in the Term Sheet, multiplied by
50%.  The Earned TSR Percentage shall be a percentage ranging from 0% to 200%,
according to the following matrix:

Relative TSR
(Percentile Rank)

<30%ile

30%ile

50%ile

75%ile+

Earned TSR Percentage

0%

50%

100%

200%

If Avnet’s actual Relative TSR percentile rank is between two achievement levels
set forth in the table above, the Earned TSR Percentage shall be determined by
linear interpolation. 

(iii)Administrator’s Determination.  The Administrator shall determine the
Earned EP Percentage, Earned TSR Percentage, and number of PSUs that become
vested in its sole discretion; provided that if the Participant is a “covered
employee” under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), the level of achievement shall be determined in a manner that



--------------------------------------------------------------------------------

 

 

 

satisfies the requirements under Section 162(m) of the Code for
performance-based compensation and shall be evidenced by written certification
of the Compensation Committee of Avnet’s Board of Directors. 

Except as expressly provided otherwise in Sections 4 and 5 herein below, any
PSUs that do not vest in accordance with the foregoing shall be forfeited
without consideration.

Payout.  Following the vesting of all or a portion of the PSUs, one share of
Avnet common stock (“Stock”) shall be issuable for each PSU that vests (the “PSU
Shares”).  Thereafter, Avnet shall transfer such PSU Shares to the
Participant.  Such transfer shall occur as soon as practicable after the end of
the 3-year Performance Period and satisfaction of all required tax withholding
obligations, securities law registration, and other requirements, and applicable
stock exchange listing, and in any event no later than December 31st of the
calendar year in which the 3-year Performance Period ends. 

No fractional shares shall be issued with respect to vesting of PSUs. 

The Participant shall not acquire or have any rights as a shareholder of Avnet
by virtue of these Standard Terms and Conditions (or the Award evidenced
thereby) until the PSU Shares issuable pursuant to this Award are actually
issued and delivered to the Participant in accordance with the terms of the Plan
and these Standard Terms and Conditions.

3.



TERMINATION OF EMPLOYMENT OR SERVICE

Except as provided below with respect to death, disability, or Retirement, if
the Participant ceases to be employed by or in the service of the Company for
any reason before the end of the 3-year Performance Period, the Participant
shall immediately forfeit all of the PSUs without consideration.

4.



DEATH OR DISABILITY OF PARTICIPANT

If the Participant’s employment with or service to the Company terminates or
ceases by reason of the Participant’s death or disability (as determined by the
Administrator in its sole discretion), the Participant shall vest in a pro-rata
share of the PSUs equal to the number of PSUs that would have become vested had
the Participant remained continuously employed by, or provided services to, the
Company through the end of the 3-year Performance Period (based on Avnet’s
performance through the end of the 3-year Performance Period), multiplied by a
fraction, the numerator of which is the number of full calendar quarters in the
Performance Period that have been completed as of the date of death or
disability, and the denominator of which is 12.  Unless the provisions of
Section 5, below, apply, this Section 4 shall apply to a Participant who has not
provided services to the Company for twelve consecutive months by reason of
long-term disability leave. The number of PSU Shares payable (before application
of the pro-ration rule set forth in this Section 4) and the timing of the
transfer of such PSU Shares shall be determined in accordance with Section 2,
above (without regard to the service requirement set forth therein).  All
non-vested PSUs shall be forfeited. 

5.



RETIREMENT

If the Participant’s employment or service with the Company terminates by reason
of Retirement (as defined herein), the Participant shall vest in the PSUs equal
to the number of PSUs that would have become vested had the Participant remained
continuously employed by the Company through the end of the 3-year Performance
Period (based on Avnet’s relative performance through the end of the 3-year
Performance Period).  For purposes hereof, a cessation of employment will be
treated as a “Retirement” if (and only if) (a) the cessation of employment
occurs after (I) the Participant has attained at least age 55 and been credited
with at least five years of service with the Company and (II) the combination of
the Participant’s age plus years of service is no less than 65; and (b) the
Participant has signed a non-competition agreement in a form



--------------------------------------------------------------------------------

 

 

 

acceptable to the Company.  The number of PSU Shares payable and the timing of
the transfer of such PSU Shares shall be determined in accordance with Section
2, above (without regard to the service requirement set forth therein).  All
non-vested PSUs shall be forfeited.

 

6.



TAXES

The Participant acknowledges that the delivery of PSU Shares will generally give
rise to a withholding tax obligation, and that the issuance of shares of Stock
hereunder is conditioned on timely satisfying such withholding obligation.  The
Participant shall make arrangements satisfactory to the Company for satisfying
such withholding obligations.  For Participants residing in the United States,
Canada, Austria, Ireland, Germany, and the United Kingdom, Avnet will issue “net
shares,” meaning that shares will be withheld to cover the estimated withholding
tax liability. Participants residing in other countries are subject to the laws
of the appropriate tax jurisdiction.

These Standard Terms and Conditions shall be interpreted consistent with the
intent to comply with, or be exempt from, the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended,  such that there are no adverse
tax consequences, interest, or penalties as a result of any amount paid or
payable as a result of the award of the PSUs. Any ambiguity or inconsistency in
the provisions of these Standard Terms and Conditions shall be resolved
consistent with such intent. 

No provision of the Plan, the Term Sheet, or these Standard Terms and Conditions
shall be construed to transfer to the Company or any of its affiliates any
responsibility of the Participant to pay any income, employment, excise, or
other taxes attributable to a PSU. 

7.



THE PLAN; DEFINED TERMS; ENTIRE AGREEMENT

In addition to these Standard Terms and Conditions, the Performance Stock Units
shall be subject to the terms of the Plan, which are incorporated into these
Standard Terms and Conditions by this reference.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan, and the
rules of construction set forth in the Plan shall also apply to these Standard
Terms and Conditions.

The Term Sheet, these Standard Terms and Conditions, and the Plan constitute the
entire understanding between the Participant and the Company regarding the
PSUs.  Any prior agreements, commitments, or negotiations concerning the PSUs
are superseded.

8.



RESTRICTIONS ON RESALES

The Company may impose such restrictions, conditions, and limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Stock issued pursuant to the PSUs, including (a) restrictions under an insider
trading policy, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by the Participant and other holders of awards granted under
the Plan, (c) requiring that you acknowledge and accept these Standard Terms and
Conditions and the Term Sheet, and (d) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.

9.



NO ASSIGNMENT

Performance Stock Units granted under the Plan may not be sold, transferred,
pledged, assigned, exchanged, encumbered, or otherwise alienated or hypothecated
until after the PSUs have vested and the corresponding shares of Stock have been
issued, except to the limited extent permitted by the Plan and approved by the
Administrator in its sole discretion.

10.



GENERAL





--------------------------------------------------------------------------------

 

 

 

If any provision of these Standard Terms and Conditions is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of these Standard Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid, or
unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction, or
effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors, and assigns.

The Participant acknowledges that a copy of the Plan, the Plan prospectus, and
Avnet’s most recent annual report to its shareholders has been delivered to the
Participant.

Nothing in the Plan, the Term Sheet, these Standard Terms and Conditions, or any
other instrument executed pursuant to the Plan shall confer upon the Participant
any right to continue in the Company’s employ or service or limit in any way the
Company’s right to terminate the Participant’s employment or service at any time
and for any reason.  As this grant was made in the absolute discretion of
management and the Administrator, receipt of this Award does not confer upon the
Participant any right to future awards or participation in any equity
compensation program.

Neither this Award nor any shares of Stock issuable hereunder shall be included
in compensation for purposes of determining the amount payable to or on behalf
of the Participant under any pension, savings, retirement, life insurance,
severance, or other employee or director benefits arrangement of the Company,
unless otherwise determined by the plan sponsor.

The Plan, the Term Sheet, and these Standard Terms and Conditions shall be
governed, construed, interpreted, and administered solely in accordance with the
laws of the state of New York, without regard to principles of conflicts of law.

All questions arising under the Plan, the Term Sheet, and these Standard Terms
and Conditions shall be decided by the Administrator in its total and absolute
discretion.  It is expressly understood that the Administrator is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, the Term Sheet, and these Standard Terms and
Conditions; all such determinations shall be binding upon the Participant.





--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

The S&P SuperComposite Technology Distributors Index Sub-Industry (excluding
Avnet) currently consists of:

 

·



Agilysys, Inc.

·



Anixter International Inc.

·



Arrow Electronics, Inc.

·



Ingram Micro Inc.

·



Insight Enterprises, Inc.

·



ScanSource, Inc.

·



SYNNEX Corporation

·



Tech Data Corporation

 

Note that the companies that make up this index may be revised prior to vesting
of the PSUs depending upon, among other items, mergers, acquisitions, and
failure to publicly provide financial information. 

 







--------------------------------------------------------------------------------

 

 

 

Exhibit 10.1(c)

 

AVNET, INC.

STANDARD TERMS AND CONDITIONS

FOR Restricted STOCK UNITS

 

These Standard Terms and Conditions for Restricted Stock Units (the “Standard
Terms and Conditions”) apply to any restricted stock units granted under the
Avnet, Inc. 2013 Stock Compensation and Incentive Plan (the “Plan”) that are
identified as incentive or restricted stock units.

 

1.



TERMS OF STOCK UNITS

Avnet, Inc. (“Avnet”) has granted to the Participant named in the attached award
letter restricted stock units (the “Incentive Stock Units”) covering the number
of shares of its common stock (the “Stock”) set forth in the award letter,
subject to the conditions set forth in these Standard Terms and Conditions, and
the Plan.  For purposes of these Standard Terms and Conditions and the award
letter, the “Company” refers to Avnet and its subsidiaries.

2.



VESTING AND PERFORMANCE

Subject to the provisions of these Standard Terms and Conditions, 25% of the
Incentive Stock Units will vest on the first business day of January in each of
2016 through 2019.    Upon the vesting, one share of Stock shall be issuable for
each Incentive Stock Unit that vests.  Thereafter, Avnet shall transfer such
Stock to the Participant.  Such transfer shall occur during the Participant’s
tax year in which vesting occurs, as soon as practicable after the satisfaction
of all required tax withholding obligations, securities law registration and
other requirements, and applicable stock exchange listing. 

The Participant shall not acquire or have any rights as a shareholder of Avnet
by virtue of these Standard Terms and Conditions (or the Award evidenced
thereby) until the shares of Stock issuable pursuant to this Award are actually
issued and delivered to the Participant in accordance with the terms of the Plan
and these Standard Terms and Conditions.

3.



TERMINATION OF EMPLOYMENT OR SERVICE

Except as provided below with respect to death or Retirement (as such term is
defined below), if the Participant ceases to be employed by, or ceases providing
services to, the Company for any reason before the Incentive Stock Units have
vested pursuant to Paragraph 2, the Participant shall immediately forfeit all of
the Incentive Stock Units without consideration therefor. This Section 3 shall
apply to a Participant who has not provided services to the Company for twelve
consecutive months due to long-term disability leave.

4.



DEATH

If the Participant’s employment with the Company terminates by reason of the
Participant’s death, the Incentive Stock Units shall become immediately and
fully vested and payable, and one share of Stock shall be issued for each
Incentive Stock Unit on a date determined by the Company, which date shall be no
later than 90 days after the Participant’s death.

 





--------------------------------------------------------------------------------

 

 

 

 

5.



RETIREMENT

If the Participant’s employment or service with the Company terminates by reason
of Retirement, the Incentive Stock Unit shall continue to vest in accordance
with the schedule prescribed by Paragraph 2 (subject to acceleration in the
event of death pursuant to Paragraph 4).  One share of Stock shall be delivered
with respect to each vested Incentive Stock Unit at the time prescribed by
Paragraph 2 or Paragraph 4, as applicable. For purposes hereof, a cessation of
employment will be treated as a “Retirement” if (and only if) (a) the cessation
of employment occurs after (I) the Participant has attained at least age 55 and
been credited with at least five years of service with the Company and (II) the
combination of the Participant’s age plus years of service is no less than 65;
and (b) the Participant has signed a non-competition agreement in a form
acceptable to the Company. 

6.



TAXES

The Participant acknowledges that Incentive Stock Units and shares of Stock
provided under this Agreement are subject to income and employment tax
withholding obligations and that, in some cases, withholding obligations will
arise before shares are deliverable.  The Participant shall make arrangements
satisfactory to the Company for satisfying such withholding obligations.  For
Participants residing in the United States, Canada, Austria, Ireland, Germany,
and the United Kingdom, Avnet will issue “net shares,” meaning that shares will
be withheld to cover estimated withholding tax liability.  Participants residing
in other countries are subject to the laws of the appropriate tax jurisdiction.
No provision of the Plan, the award letter, or these Standard Terms and
Conditions shall be construed to transfer to the Company or any of its
affiliates any responsibility of the Participant to pay any income, employment,
excise, or other taxes attributable to an Incentive Stock Unit. 

7.



THE PLAN; DEFINED TERMS; ENTIRE AGREEMENT

In addition to these Standard Terms and Conditions, the Incentive Stock Units
shall be subject to the terms of the Plan, which are incorporated into these
Standard Terms and Conditions by this reference.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan, and the
rules of construction set forth in the Plan shall also apply to these Standard
Terms and Conditions.

The award letter, these Standard Terms and Conditions, and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Incentive Stock Units.  Any prior agreements, commitments, or negotiations
concerning the Incentive Stock Units are superseded.

8.



RESTRICTIONS ON RESALES

The Company may impose such restrictions, conditions, and limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Stock issued pursuant to the Incentive Stock Units, including (a) restrictions
under an insider trading policy, (b) restrictions designed to delay and/or
coordinate the timing and manner of sales by the Participant and other holders
of awards granted



--------------------------------------------------------------------------------

 

 

 

under the Plan, requiring that you acknowledge and accept these Standard Terms
and Conditions, and (c) restrictions as to the use of a specified brokerage firm
for such resales or other transfers.

9.



SECTION 409A

These Standard Terms and Conditions shall be interpreted consistent with the
intent to comply with, or be exempt from, the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), such that there are
no adverse tax consequences, interest, or penalties as a result of any amount
paid or payable as a result of the award of the Incentive Stock Units. Any
ambiguity or inconsistency in the provisions of these Standard Terms and
Conditions shall be resolved consistent with such intent. 

If, as of the Participant’s “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code, as determined by the Company, the
Participant is a “specified employee” (as determined by the Company in
accordance with its guidelines established pursuant to Treas. Reg.
§ 1.409A-1(i)), any amount payable to the Participant upon such separation from
service shall be subject to the six (6) month delay required by
Section 409A(a)(2)(B)(i) of the Code; provided however, that such six (6) month
delay shall not be required with respect to any payment for which the payment
event is not such separation from service or with respect to any payment that is
not subject to Section 409A by reason of the “short-term deferral” rule
described in Treas. Reg. § 1.409A-1(b)(4) or otherwise.

10.



NO ASSIGNMENT

Incentive Stock Units granted under the Plan may not be sold, transferred,
pledged, assigned, exchanged, encumbered, or otherwise alienated or hypothecated
until the Incentive Stock Units have vested and the corresponding shares of
Stock have been issued, except to the limited extent permitted by the Plan and
approved by the Administrator in its sole discretion.

11.



GENERAL

If any provision of these Standard Terms and Conditions is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of these Standard Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid, or
unenforceable provision. 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction, or
effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors, and assigns.

The Participant acknowledges that a copy of the Plan, the Plan prospectus, and
Avnet’s most recent annual report to its shareholders has been delivered or made
available to the Participant.

Nothing in the Plan, the award letter, these Standard Terms and Conditions, or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service or limit in
any way the Company’s right to terminate the



--------------------------------------------------------------------------------

 

 

 

Participant’s employment or service at any time and for any reason.  As this
grant was made in the absolute discretion of management and the Administrator,
receipt of this Award does not confer upon the Participant any right to future
awards or participation in any equity compensation program.

Neither this Award nor any shares of Stock issuable hereunder shall be included
in compensation for purposes of determining the amount payable to or on behalf
of the Participant under any pension, savings, retirement, life insurance,
severance, or other employee or director benefits arrangement of the Company,
unless otherwise determined by the plan sponsor.

The Plan, the award letter, and these Standard Terms and Conditions shall be
governed, construed, interpreted, and administered solely in accordance with the
laws of the state of New York, without regard to principles of conflicts of law.

All questions arising under the Plan, the award letter, and these Standard Terms
and Conditions shall be decided by the Administrator in its total and absolute
discretion.  It is expressly understood that the Administrator is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, the award letter, and these Standard Terms and
Conditions; all such determinations shall be binding upon the Participant.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------